IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-11324
                          Conference Calendar



RAPHAEL FOLEY,

                                           Plaintiff-Appellant,

versus

COUNTY OF DALLAS, OFFICER JANE
DOE, OFFICER JOHN DOE,

                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:96-CV-2490-X
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Raphael Foley, prisoner # 96015889, appeals the dismissal of

his civil rights complaint as frivolous.    He has also filed a

motion to amend his brief.    The motion is hereby GRANTED.   The

district court did not abuse its discretion by dismissing Foley’s

complaint pursuant to 28 U.S.C. § 1915(e)(2) on the basis that it

is duplicative and is therefore frivolous.      Wilson v. Lynaugh,

878 F.2d 846, 849-50 (5th Cir. 1989).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-11324
                                -2-

     This appeal is without arguable merit and is therefore

frivolous.   Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   5th Cir.

R. 42.2.   We caution Foley that any additional frivolous appeals

filed by him will invite the imposition of sanctions.   To avoid

sanctions, Foley is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     MOTION GRANTED.   APPEAL DISMISSED.   SANCTION WARNING ISSUED.